Banke, Chief Judge.
On appeal from his conviction of simple battery, the appellant contends the trial court erred in admitting evidence of another, independent offense and further contends that there was no evidence to establish the commission of the battery. However, in accordance with the appellant’s instructions set forth in his notice of appeal, no transcript of the evidence introduced at trial was included in the record transmitted to this court. Consequently, the appellant’s enumerations of error present nothing for this court to review, and the conviction must be affirmed. See Tauber v. State, 168 Ga. App. 53 (308 SE2d 419) (1983); Walker v. State, 153 Ga. App. 831 (266 SE2d 580) (1980).

Judgment affirmed.


Birdsong, P. J., and Sognier, J., concur. '